DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Regarding the 112 rejection of claim 1 relating to the preamble, the applicant has clarified how the claim elements and transitional phrase are to be interpreted. As such, the 112 rejection of claim has been withdrawn. However, the applicant has incorrectly interpreted Jepsen claim language. The standard Jepsen claim language requires “a phrase such as ‘wherein the improvement comprises’” (37 C.F.R. 1.75(e)). Claim 1 contains no such phrase and therefore will not be interpreted as a Jepsen claim.  The applicant may consult any source cited in their response for clarity. The applicant can amend the claims to conform to the standard language if they wish. It is noted that if the applicant amends and the claims are interpreted as Jepson claims then all elements in the preamble are admitted by the applicant to be “conventional or known” (37 C.F.R. 1.75(e)).

	Regarding the 112b rejections of claims 4-5, as these claims are canceled the rejections are withdrawn. However, the issues have not been addressed when incorporating the claims into claim 1. A galley and lavatory are still introduced in the alternative. Therefore, there is a lack of antecedent basis for “said galley” and “said lavatory”. Either of these recitations will be interpreted as “said one of a galley or lavatory”. Other claims, such as claim 6 have similar issues as listed below.

Regarding the 102 rejection of claim 1 in view of Lange, the amendments have overcome the current interpretation. However, Lange has been reinterpreted with the left sub-space being a vacant space. The applicant acknowledges this interpretation in page 10 of their response dated 4/29/22 – “the only sub-space not containing a lavatory is the left sub-space”.
Furthermore, claim 1 does not provide antecedent basis for both a galley and lavatory and therefore “said galley and said lavatory” is interpreted as “said one of a galley or lavatory”.

Regarding the Brunaux reference, applicant states that it “does not deal with free sub-spaces starting at a cockpit wall”. It is noted that this was already addressed in the rejection of claim 6: “While the embodiment shown is located at an aft of an aircraft “It should be understood, however, that this layout may be implemented at any location on the aircraft or other passenger transport vehicle” Para 0011.” The applicant also states Brunaux “does not teach the claimed L-shape of the Galley”. It is noted that Brunaux is not relied upon for that teaching, and additionally “the claimed L-shape” is recited in claim 1 as “an I-shape or an L-shape” in the alternative.

Regarding the 103 rejection in view of Schliwa, applicant’s arguments have been fully considered and are persuasive and these rejections have been withdrawn. 

Regarding the new claim 17, it is noted that the instant application does not disclose a “hook-shaped protrusion”. Rather, the protrusion is rectangular. The broadest reasonable interpretation is that the protrusion comprises part of a structure that in combination with the protrusion is hook-shaped.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one of a galley or a lavatory disposed outside said vacant space, said galley and said lavatory being configured as an integrated monument”. The galley and lavatory are introduced in the alternative, not requiring both. Therefore, there is a lack of antecedent basis for “said galley and said lavatory”. It is also unclear how only one of a galley or a lavatory could form an integrated monument with the other if it is not present. For examination purposes any recitation of “said galley” or “said lavatory” will be interpreted as “said one of a galley or lavatory”.
Claim 6 recites “said galley and said lavatory”. There is a lack of antecedent basis for this element. This will be interpreted as “said one of a galley or lavatory”.
Claim 17 recites “said L-shape of said galley”. There is a lack of antecedent basis for this limitation as claim 1 recites “said galley… having an I-shape or an L-shape” in the alternative. This will be interpreted as “said I-shape or L-shape of said one of a galley or lavatory”.
All dependent claims not addressed above are rejected as being dependent upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 12 and 13 each recite “a cabin attendant monument disposed in said vacant space”. “Vacant space” is not explicitly defined in the specification but is interpreted to mean that the space is vacant of a “galley/lavatory which is in each case complete, or a monument of this type” (Para 0007). The recitation of “a cabin attendant monument disposed in said vacant space” fails to include the limitation of a vacant space which does not contain a monument, as recited in the parent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
All dependent claims not addressed above are rejected as being dependent upon a rejected base claim.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-8, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lange et al (US 20180208316 A1)
For claim 1, Lange discloses in a passenger aircraft Fig. 1 having a longitudinal axis, a cockpit 4, passenger seats including at least one foremost passenger seat 28, and a passenger cabin interior space 6 having a cabin segment directly adjacent the cockpit along the longitudinal axis and ending level with the at least one foremost passenger seat, the cabin segment comprising:
a cockpit bulkhead 10 running transversely to the longitudinal axis of the aircraft and separating the passenger cabin from the cockpit, said cockpit bulkhead containing a cockpit door 58;
left-side and right-side fuselage walls walls of fuselage 8 each having a respective wall portion with a respective cabin door 12;
an emergency exit region access path 16 to be kept free, said emergency exit region interconnecting said cabin doors; and
a left sub-space disposed left of said cockpit door, starting at said cockpit door and ending at one of said wall portions in a direction perpendicular to the longitudinal axis as shown in the figure below,
 and a right sub-space disposed right of said cockpit door, starting at said cockpit door and ending at another of said wall portions in the direction perpendicular to the longitudinal axis as shown in the figure below;
one of said sub-spaces being a vacant space extending to said fuselage wall between said cockpit bulkhead and the at least one foremost passenger seat the left sub-space being a vacant space;
at least one of a galley or a lavatory disposed outside said vacant space lavatory 44 outside vacant space (left sub-space), said galley and said lavatory (interpreted as “said one of a galley or lavatory” as per the 112 issue above) being configured as an integrated monument (lavatory 44 comprises a toilet 46 and washbasin 48 integrated into a monument), said vacant space containing neither said galley nor said lavatory the vacant left sub-space being devoid of any galley or lavatory;
said galley extending along the longitudinal axis 44 extends both in the longitudinal and lateral axis and having an I-shape or an L-shape at an end of said galley lying counter to a flight direction 44 has an I-shape lying counter to a flight direction as the lateral dimension is longer than the longitudinal direction and a protrusion protrusion 46 for toilet in a direction towards said cockpit door.

    PNG
    media_image1.png
    749
    509
    media_image1.png
    Greyscale

For claim 2, Lange discloses the cabin segment according to claim 1, wherein said vacant space is free of any partition between said cockpit bulkhead and the at least one foremost passenger seat no partition present in right sub-space between seats and cockpit bulkhead.
For claim 7, Lange discloses the cabin segment according to claim 1, wherein the cabin segment is a cabin segment of a single-aisle passenger aircraft single aisle 14.
For claim 8, Lange discloses the cabin segment according to claim 1, which further comprises at least one cabin attendant seat 62 disposed in said vacant space between said cockpit bulkhead and said emergency exit region.
For claim 14, Lange discloses the cabin segment according to claim 8, wherein said at least one cabin attendant seat 62 is aligned counter to a flight direction Fig. 1.
For claim 15, Lange discloses the cabin segment according to claim 8, wherein said at least one cabin attendant seat 62 is disposed in a direction of the longitudinal axis at a spacing range from said cockpit bulkhead 10 ensuring a prescribed minimum spacing from the at least one foremost passenger seat for permitted installation positions of the at least one foremost passenger seat Fig. 1, attendant seat is spaced from the passenger seats allowing installation of said seats.
For claim 16, Lange discloses the cabin segment according to claim 15, wherein the at least one foremost passenger seat is disposed directly behind said emergency exit region Fig. 1, foremost passenger seats are directly behind the emergency exit region 16.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprenger (US 20040251384 A1).
For claim 1, Sprenger discloses in a passenger aircraft Fig. 2 having a longitudinal axis, a cockpit 1, passenger seats including at least one foremost passenger seat, and a passenger cabin passenger cabin 3 with seats having a cabin segment shown in Fig. 2 directly adjacent the cockpit along the longitudinal axis and ending level with the at least one foremost passenger seat, the cabin segment comprising:
a cockpit bulkhead structure around door 25 running transversely to the longitudinal axis of the aircraft and separating the passenger cabin from the cockpit, said cockpit bulkhead containing a cockpit door 25;
left-side and right-side fuselage walls walls of fuselage each having a respective wall portion with a respective cabin door 21;
an emergency exit region shown in annotated Fig. A below to be kept free intended use – can be kept free, said emergency exit region interconnecting said cabin doors as shown; and
a left sub-space disposed left of said cockpit door, starting at said cockpit door and ending at one of said wall portions in a direction perpendicular to the longitudinal axis as shown in annotated Fig. B below,
 and a right sub-space disposed right of said cockpit door, starting at said cockpit door and ending at another of said wall portions in the direction perpendicular to the longitudinal axis as shown in annotated Fig. B below;
one of said sub-spaces being a vacant space extending to said fuselage wall between said cockpit bulkhead and the at least one foremost passenger seat the left sub-space being a vacant space;
at least one of a galley or a lavatory disposed outside said vacant space galley 22 with toilet to the right are outside vacant space (left sub-space), said galley and said lavatory interpreted as “said one of a galley or lavatory” as per the 112 issue above being configured as an integrated monument galley 22 with integrated toilet joined into a monument, said vacant space containing neither said galley nor said lavatory the vacant left sub-space being devoid of any galley or lavatory;
said galley extending along the longitudinal axis 22 extends both in the longitudinal and lateral axis and having and I-shape or an L-shape at an end of said galley lying counter to a flight direction 22 has an I-shape lying counter to a flight direction as the lateral dimension is longer than the longitudinal direction and a protrusion 22 protrudes into the walkway as it sticks out further than the lavatory in a direction towards said cockpit door protrudes downwards in the figure, toward the door.

    PNG
    media_image2.png
    646
    580
    media_image2.png
    Greyscale

Fig. A – emergency exit region

    PNG
    media_image3.png
    646
    580
    media_image3.png
    Greyscale

Fig. B – sub-spaces

For claim 2, Sprenger discloses the cabin segment according to claim 1, wherein said vacant space is free of any partition between said cockpit bulkhead and the at least one foremost passenger seat no partition present in left sub-space.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprenger in view of Brunaux et al (US 20150069180 A1).
For claim 6, Sprenger discloses the cabin segment according to claim 1, wherein said galley and a lavatory galley 22 and lavatory to the right are both disposed outside said vacant space not in left sub-space, said galley being disposed alongside said lavatory towards said cockpit door galley to the left of lavatory, but fails to disclose said galley having an operating side aligned transversely in a direction towards said cockpit door.
However, Brunaux teaches a cabin segment Figs. 5-6 which comprises a galley 18 and a lavatory 48 disposed outside a vacant space vacant space in Fig. 5, said galley being disposed alongside said lavatory towards the center aisle Fig. 5, 18 is on the aisle side of the lavatory, and said galley having an operating side aligned transversely in a direction towards said aisle Fig. 6 shows operating sides of the galleys are on either side of the aisle. While the embodiment shown is located at an aft of an aircraft “It should be understood, however, that this layout may be implemented at any location on the aircraft or other passenger transport vehicle” Para 0011.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sprenger by having the operating side of the galley aligned transversely in a direction toward the cockpit door as disclosed by Brunaux. One of ordinary skill in the art would have been motivated to make this modification so that crew could use the aisle space for galley access, therefore creating an efficient use of space.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprenger in view of Lange et al (US 20180208316 A1).
For claim 8, Sprenger discloses the cabin segment according to claim 1, but fails to explicitly disclose that it further comprises at least one cabin attendant seat disposed in said vacant space between said cockpit bulkhead and said emergency exit region. Figure 2 shows what may be cabin attendant seats just to the left of the lower element labeled 24 but does not explicitly state what these are. Nevertheless, Lange teaches a cabin attendant seat Fig. 1: seat 62 disposed in a vacant space between a cockpit bulkhead 10 and an emergency exit region 16.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sprenger by placing a cabin attendant seat disposed in said vacant space between said cockpit bulkhead and said emergency exit region as disclosed by Lange. One of ordinary skill in the art would have been motivated to make this modification to provide a seat for the attendants to rest and for takeoff and landing.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprenger in view of Lange, further in view of Roth et al (US 10494103 B2).
For claim 9, Sprenger as modified discloses the cabin segment according to claim 8, but fails to disclose that it further comprises at least one filling element disposed in a longitudinal direction between said cockpit bulkhead and said at least one cabin attendant seat in the longitudinal direction.
However, Roth teaches a cabin segment Fig. 2B which comprises at least one filling element expandable section 90 disposed in a longitudinal direction between said cockpit bulkhead to the right and said at least one cabin attendant seat 30 in the longitudinal direction.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sprenger by having an expandable filling section between the bulkhead and attendant seat as disclosed by Roth. One of ordinary skill in the art would have been motivated to make this modification to have an optional additional area for storage.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprenger in view of Lange, further in view of Helfrich et al (US 20100288881 A1).
For claim 11, Sprenger as modified discloses the cabin segment according to claim 8, but fails to disclose that it further comprises at least one filling element disposed above said at least one cabin attendant seat.
However, Helfrich teaches a cabin segment Fig. 5 which comprises at least one filling element storage area 113 disposed above said at least one cabin attendant seat 110.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sprenger by using the space above the cabin attendant seat for storage as disclosed by Helfrich. One of ordinary skill in the art would have been motivated to make this modification for efficiency and extra storage space.


Claim 10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprenger in view of Lange, further in view of Schliwa et al (US 20140048650 A1).
For claim 10, Sprenger as modified discloses the cabin segment according to claim 8, but fails to disclose at least one filling element disposed in a transverse direction between said at least one cabin attendant seat and one of said fuselage walls closest to said vacant space.
However, Schliwa teaches at least one filling element stowage cabinet 34 disposed in a transverse direction between at least one cabin attendant seat and one of said fuselage walls closest to said vacant space Fig. 4.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sprenger as modified by having at least one filling element disposed in a transverse direction between said at least one cabin attendant seat and one of said fuselage walls closest to said vacant space as disclosed by Schliwa. One of ordinary skill in the art would have been motivated to make this modification to provide a stowage cabinet for storing supplies such as food or medical equipment.
For claim 12, Sprenger as modified discloses the cabin segment according to claim 8, wherein said at least one cabin attendant seat as modified is part of a cabin attendant monument seats are attached to structure to the left disposed in said vacant space in left sub-space.
For claim 13, Sprenger as modified discloses the cabin segment according to claim 8, but fails to disclose filling elements, said at least one cabin attendant seat and said filling elements being part of a cabin attendant monument disposed in said vacant space.
However, Schliwa teaches filling elements Fig. 8: trolley 54, said at least one cabin attendant seat 28 and said filling elements being part of a cabin attendant monument cabinet 30 and seats 28 disposed in said vacant space in a space that would be vacant if these elements were not there.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sprenger as modified by having filling elements, said at least one cabin attendant seat and said filling elements being part of a cabin attendant monument disposed in said vacant space as disclosed by Schliwa. One of ordinary skill in the art would have been motivated to make this modification to provide a stowage cabinet for storing supplies such as food or medical equipment in a location not occupied by other items.
For claim 14, Sprenger as modified discloses the cabin segment according to claim 8, wherein said at least one cabin attendant seat as modified is aligned counter to a flight direction facing right.
For claim 15, Sprenger as modified discloses the cabin segment according to claim 8, wherein said at least one cabin attendant seat as modified is disposed in a direction of the longitudinal axis at a spacing range from said cockpit bulkhead to the left of the cabin attendant seat ensuring a prescribed minimum spacing from the at least one foremost passenger seat for permitted installation positions of the at least one foremost passenger seat Fig. 2, attendant seat is spaced from the passenger seats allowing installation of said seats.
For claim 16, Sprenger as modified discloses the cabin segment according to claim 15, wherein the at least one foremost passenger seat is disposed directly behind said emergency exit region as shown in annotated Fig. A above, foremost passenger seats are directly behind the emergency exit region.
For claim 17, Sprenger discloses the cabin segment according to claim 1, wherein said galley has an end counter to the flight direction right end of 22 and a hook-shaped protrusion disposed at said end of said galley protrusion at bottom of 22 which protrudes into the walkway and extends from the left to right and is therefore disposed at both ends; protrusion forms a hook shape with the galley and lavatory by extending into the walkway forming said I-shape of said galley Fig. 2.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange in view of Brunaux et al (US 9643724 B2).
For claim 6, Lange discloses the cabin segment according to claim 1, but fails to disclose that it comprises both a galley and a lavatory disposed outside said vacant space, said galley being disposed alongside said lavatory towards said cockpit door, and said galley having an operating side aligned transversely in a direction towards said cockpit door.
However, Brunaux teaches a cabin segment Figs. 5-6 which comprises a galley 18 and a lavatory 48 disposed outside a vacant space vacant space in Fig. 5, said galley being disposed alongside said lavatory towards the center aisle Fig. 5, 18 is on the aisle side of the lavatory, and said galley having an operating side aligned transversely in a direction towards said aisle Fig. 6 shows operating sides of the galleys are on either side of the aisle. While the embodiment shown is located at an aft of an aircraft “It should be understood, however, that this layout may be implemented at any location on the aircraft or other passenger transport vehicle” Para 0011.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lange by having a galley alongside a lavatory and the operating side of the galley toward the cockpit door as disclosed by Brunaux. One of ordinary skill in the art would have been motivated to make this modification so that crew could use the aisle space for galley access, given that the aisle would not be used otherwise since the passengers could access the lavatory from the other side of the galley, therefore creating an efficient use of space.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange in view of Roth et al (US 10494103 B2).
For claim 9, Lange discloses the cabin segment according to claim 8, but fails to disclose that it further comprises at least one filling element disposed in a longitudinal direction between said cockpit bulkhead and said at least one cabin attendant seat in the longitudinal direction.
However, Roth teaches a cabin segment Fig. 2B which comprises at least one filling element expandable section 90 disposed in a longitudinal direction between said cockpit bulkhead to the right and said at least one cabin attendant seat 30 in the longitudinal direction.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lange by having an expandable filling section between the bulkhead and attendant seat as disclosed by Roth. One of ordinary skill in the art would have been motivated to make this modification to have an optional additional area for storage.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange in view of Helfrich et al (US 20100288881 A1).
For claim 11, Lange discloses the cabin segment according to claim 8, but fails to disclose that it further comprises at least one filling element disposed above said at least one cabin attendant seat.
However, Helfrich teaches a cabin segment Fig. 5 which comprises at least one filling element storage area 113 disposed above said at least one cabin attendant seat 110.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lange by using the space above the cabin attendant seat for storage as disclosed by Helfrich. One of ordinary skill in the art would have been motivated to make this modification for efficiency and extra storage space.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647